DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I - claims 1-5 drawn to a complex represented by one of General Formulas I-VIII of claim 1; and Species (A) - A complex represented by one of General Formulas I-VIII of claim 1, wherein X = O; X1 = N; X2 = NR1; Y1a = N; Y1b-1f, Y2a-2f, and Y4a-4f = C in the reply filed on 10/28/2021 is acknowledged. 
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, Applicant recites “each of X, X1 and X2 present … CRR’, SiRR’, CRR’, SiRR’, O, S, …” It should be “each of X, X1 and X2 present … CRR’, SiRR’, O, S, …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “X, X1, and X2 present independently represents a single bond, NR, PR, CRR’, SiRR’, O, S, S=O, O=S=O, Se, Se=O, or O=Se=O”. 
It appears that all the listed substituents are divalent linking groups at a neutral state, meaning there are only two radical electrons in the linking group to make two chemical bonds with two neighboring atoms. On the other hand, the variable X1 of General Formulas I-VIII is a trivalent linking group and has three chemical bonds with three neighboring atoms Y1f, Y2a, and Y3c. It is unclear how a divalent linking group can be selected as a trivalent linking group X1 of General Formulas I-VIII, rendering this claim indefinite.
For the purpose of examination, the Examiner interprets the limitation to mean that X1 being selected from trivalent N, P, C, Si, O, S, or Se each of which can be unsubstituted or substituted with R and/or R’.
Regarding claims 2-5, claims 2-5 are rejected due to the dependency from claim 1.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “R1, R2, R3, and R4, if present each independently represents … trideuteriummethyl (narrow range), … or substituted or unsubstituted … C1-C4 alkyl (broad range)”. That is, Applicant claims a broad range and a narrow range in the same claim. This claim is indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
For the purpose of prosecution, the Examiner interprets the limitation to mean that the trideuteriummethyl group is removed from the Markush group of R1, R2, R3, and R4.
Regarding claims 2-5, claims 2-5 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0198081 A1, refer to the attached priority document of US provisional application 62/444,973, hereafter Zeng) in view of Tsai et al. (US 2013/0168656 A1, hereafter Tsai).
Regarding claims 1-3, Zeng discloses a compound having a ligand LA of Formula I, wherein ring A can be a six-membered carbocyclic ring; ring B can be a five-membered carbocyclic or heterocyclic ring; Z0 through Z6 can be each independently carbon or nitrogen; R1 through R4 can be each independently hydrogen, alkyl, alkenyl, aryl, or combination thereof; two adjacent substituents can be joined or fused into a ring; the ligand LA is coordinated to Pt through the bond indicated by the dashed lines; and the ligand LA can be linked with one or more other ligands to form a tetradentate ligand (claim 1).

    PNG
    media_image1.png
    355
    688
    media_image1.png
    Greyscale

Zeng exemplifies Compound 1 of Zeng (the first compound in claim 16, hereafter Compound 1 of Zeng), wherein the ligand LA is an N-phenyl-pyridinyl-indolocarbazole ligand and the ligand LB is a phenylpyridine ligand as shown in the figure above right.
In the ligand LA of the Compound 1 of Zeng, ring A is pyridine; ring B is pyrrole; Z0 is nitrogen; Z1 through Z6 are each carbon; R1, R3, and R4 are each hydrogen; R2 are hydrogen, phenyl, or vinyl; two adjacent vinyl groups substituted at 1,2 position of the pyrrole (ring B) are joined to form a fused benzene ring; the ligand LA is coordinated to Pt through the bond A is linked with a phenylpyridine ligand to form a tetradentate ligand.
Compound 1 of Zeng does not read on the claimed compound of the instant claim 1, because the compound is not symmetric along the axis connecting Pt and O; in other words, the ligand LB (phenylpyridine) of the compound is not same as LA; however, Zeng does teach ligand LB can be same as ligand LA (claim 10).
Tsai discloses a symmetric tetradentate Pt complex (Formula I in [049]-[050]) used as the emitter of the light emitting layer of an organic light emitting diode ([027]-[029]).
Tsai discloses that the compound of Tsai (Formula 1 of Tsai) includes three 6-membered metallocycles (see three rings marked by 1, 2, and 3 in the figure below) such that the compound has particularly desired properties ([051]).

    PNG
    media_image2.png
    225
    399
    media_image2.png
    Greyscale

Tsai teaches that the compound of Tsai provides unexpectedly small HOMO-LUMO energy gaps and high triplet energies (compare Compound 1 with Comparative Example 2 in Table 4) such that the compound has better stability in a charged or excited state and becomes a better hole trap resulting in higher device efficiencies ([076]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1 of Zeng by substituting the phenylpyridine ligand (LB) with the ligand having the same structure as LA (i.e. N-phenyl-
The motivation of doing so would have been to provide unexpectedly small HOMO-LUMO energy gaps and high triplet energies such that the compound has better stability in a charged or excited state and becomes a better hole trap resulting in higher device efficiencies. 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Zeng teaches that the ligand LB can have same structure as the ligand LA, and two LA ligands can join each other to form a symmetric tetradentate ligand (claims 1 and 10). Thus, substitution of the ligand corresponding to LB in the Compound 1 of Zeng with the ligand having same structure as LA would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides the following compound.

    PNG
    media_image3.png
    325
    731
    media_image3.png
    Greyscale

The Compound of Zeng as modified by Tsai has identical structure as Applicant’s General Formula IV, wherein M is Pt2+; R1 through R4 are each hydrogen; Y1a are each N; Y1b-1f, Y2a-2f, and Y4a-4f are each C; X are each O; X1 are each N; and X2 are each NR1, wherein R1 are each aryl (phenyl), meeting all the limitations of claims 1-3.
Regarding claim 4, the Compound of Zeng as modified by Tsai reads on all the features of claims 1-3 as outlined above. 
Zeng in view of Tsai does not disclose a specific organic light-emitting diode comprising the Compound of Zeng as modified by Tsai; however, Zeng does teach an organic light emitting diode (“OLED”) comprising the compound of Zeng having the ligand LA of Zeng (Formula I in claim 17). 
The Compound of Zeng as modified by Tsai is within the scope of the compound of Zeng because the ligand LA of the Compound of Zeng as modified by Tsai has identical structure as the Formula I of Zeng.
Furthermore, Tsai teaches that the compounds having three 6-membered metallocycles units in each tetradentate ligand provide desirable electronic properties which is useful when incorporated into an organic light emitting diode (Abstract). Tsai further teaches that the compounds provide better stability in a charged or excited state and becomes a better hole trap resulting in higher device efficiencies ([076]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Zeng as modified by Tsai by incorporating the compound in the organic light emitting diode of Zeng.
The motivation of doing so would have been to provide an organic light emitting diode comprising the compound having three 6-membered metallocycles units in each tetradentate 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound of Zeng as modified by Tsai is encompassed by the compound of Zeng. Thus, substitution of the compounds having the same general structure represented by the Formula I of Zeng would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The modification provides an organic light emitting diode comprising the Compound of Zeng as modified by Tsai, meeting all the limitations of claim 4.
Regarding claim 5, the organic light emitting diode of Zeng as modified by Tsai reads on all the features of claim 4.
Applicant claims “a light-emitting device” in claim 5. An organic light emitting diode is a device which is capable of emitting light. Therefore, the organic light emitting diode of Zeng as modified by Tsai is equated with a light-emitting device.
Furthermore, the instant specification states that an OLED is a light emitting device ([052]). The organic light emitting diode of Zeng as modified by Tsai is an OLED (claim 17 of Zeng).
Additionally, Zeng teaches that the light emitting diode of Zeng can be incorporated into a light emitting-device (a lighting panel). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Zeng as modified by Tsai by incorporating the organic light emitting diode into a light emitting-device (i.e. a lighting panel) of Zeng, as taught by Zeng.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the diode into a light emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The resultant light emitting device comprising the organic light emitting diode of Zeng as modified by Tsai, meeting all the limitations of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786